[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding all of appellant's potential assignments of error not well-taken, judgment of the Lucas County Court of Common Pleas is affirmed at appellant's costs. Finding the appeal totally without merit and wholly frivolous, counsel's motion for leave to withdraw as appellate counsel is found well-taken and granted. See Opinion and Judgment Entry by Glasser, J., on file. Handwork, P.J., Glasser and Sherck, JJ., concur.
* * *